Bleckley, Judge.
1. It would not do to let witnesses, by mere talk, destroy a verdict rendered on their testimony. Declarations made after the trial are entitled to much less regard than sworn *212testimony delivered at the trial. This difference in value must be recognized so long as there has been no conviction of perjury. Provision is made for setting aside verdicts resting on perjury, but there must first be a conviction. Code, §1167.
2. When counsel go out of the facts, and comment, or attempt to comment, on what is not before the jury, the court may interfere. When the prisoner’s statement is the subject of comment, it should be dealt with as statement, and not be. confounded with testimony.
3. In charging the jury on the effect of the prisoner’s statement, nothing is better to be used than the language of the statute. The statute says the statement is to have such force only as the jury think proper to give it. Doubtless, the object of the statement is to enable the jury better to understand the testimony; still, the effect which they think proper to give it is the effect which it is to have. Of course the jury should not lose sight of the terms of their oath. They swear to give a true verdict “ according to the evidence,” and this they should do. Where the evidence and the statement conflict, the latter should yield to the former. As a general rule, sworn evidence must be more trustworthy than the prisoner’s bare word.
4. We do not say that the court committed no error; what we say is, that no material error was committed. The conviction was proper, and may stand.
Cited for the prisoner: Code, §1637. For the state : (new evidence,) Hop. Penal Code, §§116, 119; 10 Ga., 513; 31 Ib., 120; 13 Ib., 513; 33 Ib., 33; 31 Ib., 111; 39 Ib., 718; (prisoner’s statement,) Hop. Penal Code, §§1555, 1558; 18 Ga., 161.
Judgment affirmed.